IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JESUS O. GARCIA,
A/K/A MANTANA LUIS,

              Petitioner,

v.                                                     Case No. 5D17-1792

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 18, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jesus O. Garcia, Milton, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the December 29, 2016

order denying Petitioner’s pro se motion for post-conviction relief, filed in Case No.

2003-CF-001246, in the Circuit Court in and for Marion County, Florida. See Fla. R.

App. P. 9.141(c)(6)(D).

       PETITION GRANTED.


TORPY, EVANDER and BERGER, JJ., concur.